Citation Nr: 1435450	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  12-24 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C. § 1151.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and R. G.




ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to July 1945.  He died on June [redacted], 2008.  The appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The claim was subsequently transferred to the Roanoke, Virginia RO.

Hearings on this matter were held before a Decision Review Officer on June 27, 2012, and before the undersigned on June 18, 2014.  The hearing transcripts are of record.  At the June 2014 hearing, the appellant submitted additional evidence accompanied by a waiver.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist a claimant in substantiating the benefit(s) sought.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Once a medical opinion has been provided, this duty requires that it be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The appellant asserts that the Veteran suffered a fall at a VA facility which caused or hastened the Veteran's death, and has claimed compensation pursuant to 38 U.S.C.A. § 1151.  Specifically, she has asserted that the Veteran was under the supervision of VA when he fell in December 2007 and that, as a result of his fall at a VA facility, the Veteran suffered from cervical myelopathy with quadriplegia, which is listed as a significant condition contributing to death on the Veteran's death certificate.  The appellant also asserts that sepsis, listed on the Veteran's death certificate as a disease or complication that caused death on the death certificate, was a result of ulcers and/or catheter placement, which she claims were a result of the Veteran's fall.

Pursuant to 38 U.S.C.A. § 1151, DIC shall be awarded for a qualifying death of a Veteran in the same manner as if such death was service-connected.  A death is a "qualifying death" if it was not the result of the Veteran's willful misconduct and was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility, and the proximate cause of the death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151 in pertinent part also provides that (1) Care, treatment, or examination. To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d).

A July 2010 VA opinion determined that it did not seem likely that complications from the fall contributed significantly to the Veteran's progressive clinical deterioration and death, and that it was less likely than not that the Veteran's death was caused by or a result of injuries sustained in the fall.  However, given the appellant's assertions above, a new opinion must be obtained to address all aspects of the appellant's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, notice for DIC benefits claims must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The October 2009 letter that the RO mailed to claimant did not satisfy the notice requirements for a DIC claim.  The letter explained the evidence and information generally required to substantiate a DIC claim, but failed to indicate that the Veteran was service connected for hiatal hernia.  Accordingly, REMAND is necessary to provide the claimant with notice that accords with the requirements established in Hupp, 21 Vet. App. at 352-53.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide notice that meets the requirements established by Hupp v. Nicholson, 21 Vet. App. 342 (2007) in connection with claims for dependency and indemnity compensation (DIC), to specifically include a statement of the condition for which the Veteran was service connected at the time of death.

2.  Forward the Veteran's claims file to a VA physician with the appropriate medical expertise.  The entire claims file (i.e. the paper claims file and any records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed.

Following a review of the claims file, the examiner is requested to address the following:

(a).  Was the Veteran's December 23, 2007 fall caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility?

(b).  Was the Veteran's death proximately caused by VA treatment received, to include a fall, beginning December 2007? 

NOTE: To establish causation, the evidence must show that the medical treatment resulted in the Veteran's death. Merely showing that a veteran received treatment and that the Veteran died does not establish cause.  Finally, medical treatment cannot cause the continuance of or natural progress of a disease for which treatment was furnished unless VA's failure to timely diagnose and properly treat the disease proximately caused the continuance or natural progress. 

(c). If (b) is answered yes, also address the following: 

i. Is it at least as likely as not (probability of at least 50 percent) that the proximate cause of death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination?

NOTE: Proximate cause is defined as the action or event that directly caused death, as distinguished from a remote contributing cause.  To establish carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider OR that VA furnished medical treatment without informed consent.

ii. Is it at least as likely as not (probability of at least 50 percent) that the proximate cause of death was due to an event not reasonably foreseeable?

NOTE: The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

A complete rationale must be provided for all opinions expressed, discussing the relevant facts and medical principles involved.

3. Then readjudicate the claim in light of all evidence of record.  If any benefit sought on appeal remains denied, the appellant and her accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



